DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
Prosecution on the merits of this application is reopened on claims 1-18 and 21-22 considered unpatentable in view of the combinations of references cited below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12- 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2011 105 421 A1 to Gifas Electric GmbH (“Gifas”) in view of WO 2015/128498 A1 to Bombardier Transportation GMBH (“Bombardier”). Gifas was cited in the non-final rejection mailed 01/06/2022, and the translation was provided therewith. Bombardier was cited in the Quick Path IDS filed on 09/07/2022. 


As to independent claim 1, Gifas teaches:
an electric vehicle charging station (¶ 0001) comprising: a casing for installing below ground having a base, a side wall and a top defining an inner space, an opening being provided in the top (¶ 0040, Fig. 2: 10. Casing is installed below ground, and as depicted includes a lower portion (base), plurality of sidewalls, and a top portion covering an inner space and an opening through which 16 extends and retracts.); a pillar (Fig. 2: 14, 16) which is moveable between a retracted position and an extended position (Fig. 1: 16 is in retracted position and Fig. 2: 16 is in extended position.); and a power socket (Fig. 2: 12) for connection to a power supply and for receiving a power connector of an electric vehicle (¶ 0036, 0037. Charing interfaces are used to connect the battery of the vehicle to the power source.), the power socket being mounted in a side of the pillar  and proximate to an upper end of the pillar (See Fig. 2: 12 is positioned relative to pillar 14.), a lower end of the pillar being receivable in the casing and the pillar being movable through the opening between the retracted position for storing the pillar within the inner space of the casing below ground (See Fig. 1 in retracted position. ¶ 0040 discloses casing may be installed below ground.), and the extended position above ground for supporting the power socket outside the casing above ground (See Fig. 2 in extended position.). 

Gifas does not teach, as is required by claim 1, a load sensor provided on the pillar or on the casing, for detecting a load on the pillar or an obstruction above the pillar and for preventing the pillar from extending if the load or obstruction is detected. 

Bombardier’s disclosure relates to a charging station for electric vehicles. Bombardier teaches a sensor provided on the movable part (“pillar”) for detecting loads and obstructions above or below the movable part, and further teaches stopping the moveable part when such an event is detected. See Page 20, ¶ 1. 

One of ordinary skill in the art having the benefit of Bombardier’s teaching would find it obvious to modify Gifas’s charging station to include the sensor as taught by Bombardier to prevent damage to the charging components and provide safety to its users.



As to claim 2, the electric vehicle charging station as claimed in claim 1, further including a powered actuator joined to the pillar and to the casing, in which the powered actuator is arranged to cause the pillar to move relative to the casing between the extended position and the retracted position (Gifas: ¶ 0008, 0009, 0043).

As to claim 3, the electric vehicle charging station as claimed in claim 1, in which the pillar is a telescopic pillar including a first section and a second section, each of the first section and the second section being a tubular member having a side wall defining a hollow interior and two ends, and the second section is slidably disposed within or around the hollow interior of the first section (Gifas: Fig. 1, 2: disclosed is a telescopic element, ¶ 0041, 0043).

As to claim 4, the electric vehicle charging station as claimed in claim 3, in which a top end of the first section is closed and in which the second section is disposed between the first section and the base in the extended position (Gifas: Fig. 1-3).

As to claim 5, an electric vehicle charging station as claimed in claim 4, further including a powered actuator joined to the pillar and to the casing, in which the powered actuator is arranged to cause the pillar to move relative to the casing between the extended position and the retracted position in which the powered actuator is joined to the first section or is joined to the first second and to the second section (Gifas: ¶ 0008, 0009, 0043, 0045).

As to claim 6, the electric vehicle charging station as claimed in claim 5, in which the powered actuator is joined to a point on the first section which is proximal to the top end of the first section (Gifas: ¶ 0009, 0043, 0045).

As to claim 7, an electric vehicle charging station as claimed in claim 3, in which the power socket is joined to the first section and is disposed spaced from the side wall of the first section, a cover being provided for sealing the socket, the cover being hinged at an edge to an edge of the socket and pivotable away from the socket, in which, in the retracted position, the side wall of the second section is disposed between or around the side wall of the first section and the socket (Gifas: ¶ 0046-0048, Fig. 5A and 5B: see 12, 16, 18).

As to claim 8, the electric vehicle charging station as claimed in claim 7, in which a resilient seal is disposed around a circumference of the cover for sealing the socket from fluid ingress (Gifas: ¶ 0046-0048, see Fig. 5A: 12, 16, 18).

As to claim 9, an electric vehicle charging station as claimed in claim 3, in which the side wall of each of the first section and the second section has a non-circular profile (Gifas: ¶ 0042).

As to claim 12, the electric vehicle charging station as claimed in claim 3, in which the pillar includes a third section, the third section being a tubular member having a side wall defining a hollow interior and two ends, and the third section being slidably disposed within or around the hollow interior of the second section (Gifas: Fig. 1-3, ¶ 0041).

As to claim 13, the electric vehicle charging station as claimed in claim 3, in which the first section of the pillar includes engagement means arranged to engage the second section of the pillar for extending and/or retracting the pillar (Gifas: ¶ 0008, Fig. 1-3: 16).

As to claim 14, the electric vehicle charging station as claimed in claim 1, including guide means for extension or retraction of the pillar, the guide means including at least one rod or column arranged on an axis substantially parallel to a longitudinal axis of the pillar, and a connector between the at least one rod or column and the pillar (Gifas: ¶ 0041-0043, 0067).

As to claim 15, the electric vehicle charging station as claimed in claim 2, in which the powered actuator is arranged to extend along an axis which is substantially parallel to but spaced from a central longitudinal axis of the pillar (Gifas: ¶ 0008, 0009, 0043, 0067).

As to claim 16, the combination of Gifas in view Bombardier applies to those limitations recited in claim 16 that are similarly recited in claim 1, comprising the steps of excavating a hole in the ground and placing the electric vehicle charging station in the hole (Gifas: ¶ 0040, 0066. Gifas teaches the charging station is sunk into the roadway (¶ 0040, 0066). It is implicit in this teaching that prior to inserting the charging station into the roadway, a hole is excavated.).

As to claim 17,  the combination of Gifas in view Bombardier applies to those limitations recited in claim 17 that are similarly recited in claim 1, a method of charging an electric vehicle using an electric vehicle charging station as claimed in claim 1, comprising the steps of causing the electric vehicle charging station to move from the retracted position to the extended position (Gifas: ¶ 0045, Fig. 1 and Fig. 2: see retracted and extended position.); connecting a charging cable to the power socket (Gifas: ¶ 0037); once the electric vehicle is sufficiently charged, removing the charging cable from the socket (Gifas: ¶ 0037. Gifas teaches charging the vehicle by connecting a charging cable between the charging station’s charging interfaces and the vehicle. It is both implicit in this teaching and widely known in the art to remove the cable at the conclusion of the charging session.); causing the electric vehicle charging station to move from the extended position to the retracted position (Gifas: ¶ 0051).

As to claim 18, a method as claimed in claim 17, in which causing the electric vehicle charging station to move from the retracted position to the extended position includes using a portable electronic device to send a message to a processor of the electric vehicle charging station, the message causing the processor to cause at least one actuator of the electric vehicle charging station to move the electric vehicle charging station from the retracted position to the extended position (Gifas: ¶ 0051, 0052).

As to claim 21, the electric vehicle charging station as claimed in claim 1, wherein a top of the pillar is flush with the top of the casing when the pillar is in the retracted position (Gifas: Fig. 1: 10).

As to claim 22, the electric vehicle charging station as claimed in claim 1, wherein the casing includes a plate, the plate is removably secured at the top of the casing, an aperture is provided through the plate for extension and retraction of the pillar therethrough, and a top of the pillar is flush with a top of the plate when the pillar is in the retracted position (Gifas: Fig. 1: 10, Fig. 4: 14).

As to claim 23, the electric vehicle charging station as claimed in claim 1, wherein the electric vehicle charging station is configured to prevent movement of the pillar from the retracted position to the extended position if the load sensor detects one or both of a load on the pillar and an obstruction above the pillar (Bombardier: Page 20, ¶ 1). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gifas in view of Bombardier and in further view of EP 2 039 557 A1 to Iveco France S.A. (“Iveco”). Iveco was cited in non-final rejection mailed 01/06/2022.

The combination of Gifas and Bombardier does not teach apertures in the base of the casing or in the side wall of the casing proximal to the base of the casing for draining fluid from the casing, and does not teach a sheath provided in the pillar for housing electrical cables. 

Iveco generally relates to an electrical energy recharging device. Iveco teaches using an aperture in the base of the casing for draining fluid from the casing (Fig. 1: 14), and teaches using sheath (Fig. 1: 183) through the length of the central mast/piston (Fig. 1: 16, 18) and housing within it at least a conductive insert (Fig. 1: 182, electrical cables.).

One of ordinary skill in the art having the benefit of Iveco’s teachings would have found it obvious have modified the charging station taught by Gifas and Bombardier to include a drainage aperture and sheath in order to protect components of the charging station and prolong its lifespan. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851